Citation Nr: 0518810	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-18 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Evaluation of levoscoliosis and spondylosis, thoracic 
spine, which is currently evaluated at 0 percent disabling.  

2.	Service connection for dental trauma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 




INTRODUCTION

The veteran had active service from November 1999 to November 
2002.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

The issue of service connection for a thoracic spine disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

The veteran injured his mouth and damaged teeth 8, 9, and 10 
in September 2002.   


CONCLUSION OF LAW

The veteran's dental trauma to teeth 8, 9, and 10 was 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.381 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim for service connection for dental trauma, the 
Board has determined that the evidence supports a grant of 
the benefits sought.  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial 
to the veteran, and remand for such notice and/development on 
this issue would be an inefficient use of VA time and 
resources.  

Service Connection Claim

Service connection for VA compensation purposes will be 
granted for a disorder resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disorder, due consideration shall be given to the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the veteran served, the 
veteran's military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154 (2002); 38 C.F.R. § 
3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The evidence of record shows that, in September 2002, the 
veteran injured his mouth and broke two teeth while riding in 
the back of a humvee during a field exercise.  Service 
medical records show that medical personnel reinplanted the 
damaged teeth.  The veteran maintains that since this injury, 
his mouth and teeth have continued to cause him pain.  In his 
June 2003 VA Form 9, the veteran stated that he cannot bite 
into solid foods.  In his January 2003 notice of 
disagreement, the veteran stated that his damaged teeth are 
loose, and that the teeth "mash on each other" as he bites. 

As the record clearly shows a current disorder, an in-service 
injury, and medical evidence connecting the two, the Board 
finds in the veteran's favor on this issue.  See 38 C.F.R. § 
3.381.     

ORDER

Service connection for dental trauma to teeth 8, 9, and 10 is 
granted.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The record does not reflect that the veteran has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
issues on appeal.   

The record also shows that the veteran was last provided a 
medical examination, for his service-connected thoracic spine 
disorder, in August 2002.  

In view of the foregoing, the case is hereby remanded for the 
following actions:

1.  The veteran must be provided notice 
of what specific information and/or 
specific medical or lay evidence is 
necessary to substantiate his claims for 
increased rating and service connection, 
and what specific evidence, if any, he is 
expected to obtain and submit, and what 
specific evidence will be retrieved by 
VA.  He must also be advised to send any 
evidence in his possession pertinent to 
the appeal to VA.  

2.  The veteran must be provided with an 
appropriate medical examination to 
ascertain the current nature and severity 
of his service-connected spine disorder.  
All pertinent tests and studies should be 
accomplished and the findings then 
reported in detail.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  

3.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
remain denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


